Citation Nr: 9930917	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, resulting 
in cerebrovascular accident.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
January 1976.

The issue on appeal arises from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied service 
connection for residuals of cerebrovascular accident due to 
hypertension.  In light of its review of the claims file, the 
Board of Veterans' Appeals (Board) finds that a more accurate 
characterization of the veteran's intended claim is that of 
entitlement to service connection for hypertension, resulting 
in cerebrovascular accident.  Thus, the Board has construed 
the issue on appeal as reflected on the title page.  

On a July 1997 Form 9, the veteran indicated that he wanted 
to testify at the RO before a member of the Board.  In 
January 1998, the veteran indicated in writing that he 
instead wanted to testify before a Board member in 
Washington, D.C.  This hearing was scheduled to take place in 
July 1999, but the veteran failed to appear.  Another Board 
hearing was scheduled to take place in October 1999, but this 
was canceled at the veteran's written request.


FINDING OF FACT

There is no competent evidence of a nexus between 
hypertension and any injury or disease suffered during the 
veteran's military service. 


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
entitlement to service connection for hypertension, resulting 
in cerebrovascular accident.  38 U.S.C.A. § 5107(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to a September 1956 enlistment examination, the veteran 
denied any history of pain or pressure in chest, palpitation 
or pounding heart, or high or low blood pressure.  Upon 
examination, the veteran's heart and vascular system were 
normal.  His blood pressure was 130 systolic over 80 
diastolic.  At a July 1960 discharge, reenlistment 
examination, blood pressures were 138/78, 140/88 and 140/86.  
During an April 1966 examination, the veteran's blood 
pressure was 136/70.  During a June 1970 examination, the 
veteran's blood pressure was 128/82.  During a May 1974 
examination, the veteran's blood pressure was 136/90. 

During a January 1976 examination, the veteran was noted to 
have a blood pressure of 152/94.  An electrocardiograph 
conducted at that time was normal.  Over the next few days, 
three blood pressure readings were taken and were as follows: 

23 January 1976	138/86
24 January 1976	150/82
27 January 1976	146/78

The veteran was diagnosed as having, in pertinent part, 
labile hypertension.  It was indicated that he was over 50 
pounds heavier than the maximum weight.

In January 1997, the veteran filed a claim concerning service 
connection for a hemorrhage to his head, apparently related 
to his hypertension.  The veteran attached to his claim a 
copy of a medical billing record dated in January 1997, in 
which it was noted that the veteran had been diagnosed as 
having hypertension and 
intracerebral hemorrhage.  

Subsequently in January 1997, medical records from the 
offices of Julian C. Adams, M.D. of Columbia, South Carolina, 
were associated with the claims file.  These records reflect, 
in pertinent part, that Dr. Adams examined the veteran in 
December 1996.  It was noted at that time that the veteran 
was a 58 year old male with a long history of untreated 
hypertension, who had not seen a physician in about 20 years.  
He had been noted to have hypertension when he tried to 
donate blood and was not allowed to donate.  After exhibiting 
slurry speech, the veteran was taken to an emergency room.  A 
CT scan of the head revealed a small intracranial hemorrhage 
with some leakage of the blood into the body of the lateral 
ventricle of the right side.  The veteran was also noted to 
have a left hemiparesis.  His blood pressure revealed a 
diastolic of 130 on admission, and after much medication, it 
was noted to be 105.  The veteran remained alert throughout.  
Dr. Adams's impression was that the veteran had a 
hypertension crisis with small right parietal hemorrhage with 
extension into the ventricular system and resultant left 
motor-sensory hemiparesis.  Dr. Adams continued to follow up 
with the veteran's treatment in January 1997.

In February 1997, medical records from the offices of Michael 
C. Roberts, M.D., were associated with the claims file.  
These records reflect, in pertinent part, that the veteran 
was hospitalized in December 1982 for evaluation of chest 
pain.  The veteran reported that he had approximately a one 
year history of recurrent chest discomfort.  The veteran's 
blood pressure was 120/70, and an EKG was within normal 
limits.  He was noted to be taking Inderal.  The impressions 
were, in pertinent part, atypical chest pain, possibly 
coronary artery spasm - doubt, possibly secondary to 
pericarditis - doubt, probably musculoskeletal pain.

In March 1997, the veteran underwent a diseases/injuries of 
the brain examination for VA purposes.  It was noted that the 
veteran had had a cerebrovascular accident in December 1996 
with residual left-sided weakness secondary to hypertension.  
The veteran also suffered from forgetfulness and 
inappropriate actions.  These were not present prior to his 
stroke.  The veteran had had a history of hypertension which 
had been uncontrolled in the past with recorded blood 
pressures of up to 230/130.  This, according to the examiner, 
led to the veteran's cerebrovascular accident.  Upon 
examination, the veteran's blood pressure was 140/92.  
Following the examination, the assessment was that this was a 
patient with medically treated hypertension who suffered a 
cerebrovascular accident secondary to his longstanding high 
blood pressure.  This had left the veteran with residuals of 
some left sided weakness, unsteadiness of gait, 
forgetfulness, agitation, and inappropriate behavior.  

In April 1997, medical records from the Providence Hospital 
in Columbia, South Carolina were associated with the claims 
file.  These records reflect, in pertinent part, that the 
veteran was hospitalized due to a cerebrovascular accident 
with left hemisphere and severe hypertension in December 
1996.  It was noted on admission that the veteran had a 
longstanding history of uncontrolled and untreated 
hypertension.  The veteran was reported to have suffered a 
fall on the day of admission and he was quite diaphoretic.  
The veteran's blood pressure was 230/130 in the emergency 
room.  He appeared to have some mild left sided weakness.  A 
CT scan of the head showed a small intracranial bleed.  The 
veteran was admitted for hypertensive crisis associated with 
intracranial bleed.  The veteran remained in the intensive 
care unit for several days and was discharged approximately 
one week later.  

By an April 1997 rating decision, the RO denied service 
connection for residuals of cerebrovascular accident to 
hypertension. 

In his July 1997 substantive appeal, the veteran asserted 
that when at the end of his active duty, he was kept in the 
service for three days while his blood pressure went down.  
At the end of the three days, he his released without 
medication or advice to see a doctor.  The veteran appeared 
to assert that had he been advised about his high blood 
pressure at that time, his cerebrovascular accident could 
have been avoided.

The veteran attached to his substantive appeal a June 1997 
letter from Dr. Roberts, who noted that he had first examined 
the veteran in December 1996.  Dr. Roberts asserted that the 
veteran had had a long-standing history of hypertension and 
had possible been noted to be hypertensive while in the 
service.  While Dr. Roberts noted that no definite 
documentation of this was available, the hypertension was 
first identified, by patient history, while the veteran was 
in the service.    

II.  Analysis

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In addition, certain chronic 
diseases, including hypertension, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

However, a claimant for benefits under a law administered by 
the Secretary of VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As an initial matter, the Board notes that the veteran's 
claim concerning service connection for hypertension, 
resulting in cerebrovascular accident, is not well grounded.  
There is no medical evidence linking the veteran's 
hypertension, first diagnosed many years post-service, with 
the labile hypertension noted during his separation 
examination.  The veteran, as a lay person, is not competent 
to conclude that his hypertension is related to service.  
While it appears from postservice medical records that there 
is a current diagnosis of hypertension, the record does not 
include any medical evidence linking any current hypertension 
to the elevated readings or labile hypertension reported 
during the veteran's service.   

While Dr. Roberts appeared to indicate that the veteran's 
hypertension was first identified in service, he also noted 
that no documentation was available to him and that this 
information was related to him by the veteran himself.  Since 
Dr. Roberts's statement is actually based on mere lay 
history, this record does not constitute competent medical 
evidence of a nexus between the veteran's current 
hypertension and the elevated blood pressure readings in 
service.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not satisfy the competent 
medical evidence requirement.  LeShore v. Brown, 8 Vet.App. 
406 (1995).  Thus, the veteran's claim concerning service 
connection for hypertension resulting in cerebrovascular 
accident is not well grounded.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for hypertension resulting in cerebrovascular 
accident is denied.


ORDER

Entitlement to service connection for hypertension, resulting 
in cerebrovascular accident is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeal

 

